Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1, 6-27 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.

Interview Request
As requested by the applicant, the examiner attempted unsuccessfully to setup an interview with the representative to discuss the finding of prior art to teach the amended features and clarification of “pose space” against the prior art of Black (2018/0315230) and the pertinent art of Ding (CN 101482928 B) and an Office Action is posted.

Response to Amendments
The applicant amended claim 1 to incorporate features of “a pose space for a pose space deformer to calculate mesh deformations for the digital character by interpolating between the plurality of training pose.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mora et al. (2015/0178988; IDS) in view of Black et al. (2018/0315230).

Regarding claim 1, Mora teaches a method (e.g., This invention proposes a robust and novel method and system to fully automatically generate a realistic 3D reconstruction of a human model (easily extendable for other kinds of models). Mora: [0088]) comprising: 
receiving a plurality of polygon meshes of a digital character (e.g., In [3] a unified system is presented for capturing a human's motion as well as shape and appearance.  The system uses multiple video cameras to create realistic animated content from an actor's performance in full wardrobe.  The shape is reconstructed by means of a multi-view stereo method (previously described in this section). Mora: [0027]. A time-varying sequence of triangulated surface meshes is initially provided.  In this first stage, surface sampling, geometry, topology, and mesh connectivity change at each time frame for a 3D object.  This unstructured representation is transformed to a single consistent mesh structure such that the mesh topology and connectivity is fixed, and only the geometry and a unified texture change over time. Mora: [0028] L.1-7), the polygon meshes being representative of a physical subject in a plurality of training poses (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation. Mora: [0019] L.1-9.  The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model.  Mora: [0029] L.5-8.  FIG. 22 shows the subject in the capture room (known pose), the mesh with the embedded skeleton and the segmentation of the mesh in different regions associated to skeleton bones. Mora: [0085].  It is obvious a sequence of postures consists of a plurality of poses of the standard motion of the body which are transformed into triangle meshes.  Another variation of this invention would be obtaining local mesh of the RHM’s face with a synthetic 3D face designer. Mora: [0165]. It is obvious the sequence of images with a sequence of postures (poses) is captured for training, the poses are captured are training poses), each training pose comprising a unique articulation of one or more body parts of the physical subject (e.g., In the model, the human body is divided into multiple segments according to major joints of the body, each segment is represented by a rigid linkage, and an appropriate joint is placed between the two corresponding linkages. Mora: [0019] L.15-19. The method is purely mesh-based and can easily transfer motions between human subjects of completely different shape and proportions. The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model.  This process is performed using standard animation software which uses a skeleton to deform a biped mesh.  The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh. Mora: [0029] L.3-12.  Therefore, key body poses are transformed into postures of single triangle meshes where the human body is divided into multiple segments according to major joints of the body.  Hence, each pose is transformed into posture of single triangle mesh of the human body.  See 1_1 for training poses);
segmenting each of a plurality of polygon meshes corresponding to the plurality of training poses into a plurality of articulation segments (e.g., The first one is based cutting the important area in the low polygonal resolution mesh, and later substitute it with the same section in the high resolution mesh. Mora: [0017] L.1-3. The mesh is also rigged using an articulated human skeleton model and bone weights are assigned to each vertex.  These processes allow performing real time deformation of the polygon mesh by way of associated bones/joints of the articulated skeleton.  Each joint includes a specific rigidity model in order to achieve realistic deformations. Mora: [0094]. The topology of the mesh (closed and manifold) makes it suitable for animation purposes in a wide range of applications.  Critical areas for human perception, such as face, are enhanced by means of local (active or passive) stereo reconstruction.  The enhancement process uses a local high density mesh (without topological restrictions) or a dense point cloud resulting from the stereo reconstruction to deform the VH mesh in a process referred to as mesh fusion.  The fused/merged mesh retains the topology correctness of the initial VH mesh.  Mora: [0096] L.4-13. FIG. 22 shows the subject in the capture room (known pose), the mesh with the embedded skeleton and the segmentation of the mesh in different regions associated to skeleton bones (required for flexible skinning). Mora: [0163].  Therefore, articulated human skeleton mesh are segmented with joints in known poses for training. See also 1_1 below); 
determining an indicator of position or orientation for each of the articulation segments for each of the polygon meshes corresponding to the plurality of training poses (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Rigid deformation is associated with the orientation and position of segments that connect joints.  Non-rigid deformation is related to the changes in shape of soft tissues associated with segments in motion, which, however, excludes local deformation caused by muscle action alone.  The most common method for measuring and defining joint angles is using a skeleton model.  In the model, the human body is divided into multiple segments according to major joints of the body, each segment is represented by a rigid linkage, and an appropriate joint is placed between the two corresponding linkages.  The main advantage of pose deformation is that it can be transferred from one person to another.  Mora: [0019]. The displacement map provides a representation of the captured surface detail which can be adaptively resampled to generate animated models at multiple levels-of-detail.  Mora: [0024] L.5-8.  It is obvious that the deformation information indicates the change in training pose (position and orientation) in the recovered mesh structure.  Furthermore, FIG. 22 shows the subject in the capture room (known pose), the mesh with the embedded skeleton and the segmentation of the mesh in different regions associated to skeleton bones (required for flexible skinning). Mora: [0163].  See also 1_1 below);
determining, based on the indicator of position or orientation of the each of the articulation segments (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion. Mora: [0019] L.1-5. The displacement map provides a representation of the captured surface detail which can be adaptively resampled to generate animated models at multiple levels-of-detail.  Mora: [0024] L.5-8.  This method provides good results for the skeleton embedding task and successfully resizes and positions a given skeleton to fit inside the character (the approximate skeleton posture must be known). Mora: [0162] L.3-6), the position or orientation of the one or more joints for the plurality of training poses (e.g., Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Rigid deformation is associated with the orientation and position of segments that connect joints. Mora: [0019] L.3-9. Skeleton and skinning weights are provided to allow pose deformation.  This implies that new content can be generated reusing motion capture information, which is easily retargeted to the provided model. Mora: [0186].  See also 1_1 below); and
creating, based on the position or orientation of the one or more joints for the plurality of training poses, a pose space for a pose space deformer to calculate mesh deformations for the digital character by interpolating between the plurality of training poses (e.g., The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model. This process is performed using standard animation software which uses a skeleton to deform a biped mesh.  The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh.  The motion transfer problem is formulated as a deformation transfer problem.  Therefore, a sparse set of triangle correspondences between the template and the target mesh needs to be manually specified.  Then, the deformation interpolation method automatically animates the target mesh.  The resulting animation is represented as a set of meshes instead of a single rigged mesh and its motion. Mora: [0029] L.5-18.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Rigid deformation is associated with the orientation and position of segments that connect joints. Mora: [0019] L.6-10. Animations are generated as successive deformations of the same mesh, using a skeleton rig bound to the mesh. Mora: [0042] L.17-18. The animation is performed transferring deformations from a template mesh to the given mesh without an underlying skeleton model, although the template mesh is deformed by means of a skinning technique (LBS).  Mora: [0043] L.3-6.  3D animations are created as target morphs.  This implies that a deformed version of the mesh is stored as a series of vertex positions in each key frame of the animation. Mora: [0045] L.1-3.  Therefore, the key body poses captured are taken as forming a pose space.  Pose changing and motion are obtained by applying rigid (orientation and position) and non-rigid (shape of soft tissues) deformations and the deformations form the deformer. See 1_2 below for pose space).
While Mora does not explicitly teach, Black teaches:
(1_1). training poses (e.g., Though Mora is sufficient to disclose the limitation, out of abundance of caution, the examiner cited Black to disclose the limitation. The invention comprises a learned model of human body shape and pose dependent shape variation that is more accurate than previous models and is compatible with existing graphics pipelines. Our Skinned Multi-Person Linear model (SMPL) is a skinned vertex based model that accurately represents a wide variety of body shapes in natural human poses. The parameters of the model are learned from data including the rest pose template, blend weights, pose-dependent blend shapes, identity-dependent blend shapes, and a regressor from vertices to joint locations. …  This simple formulation enables training the entire model from a relatively large number of aligned 3D meshes of different people in different poses.  Black: Abstract L.1-15. For pose generalization, for each individual, one of the estimated body shapes from the generalization task is selected, and then the pose, {right arrow over (θ)} is optimal for each of the other meshes of that subject, keeping the body shape fixed. The assumption behind pose generalization is that, if a model is properly decomposed into pose and shape, then the model should be able to fit the same subject in a different pose, without readjusting shape parameters. The pose blend shapes are trained to fit observed registrations. As such, they correct for problems of blend skinning and try to capture pose-dependent deformations. Since the pose blend shapes are not dependent on body shape, they capture something about the average deformations in the training set. Black: [0100]. Importantly, the pose training data spans a range of body shapes enabling to learn a good predictor of joint locations. Black: [0117] L.1-3.  Therefore, the captured human body shape and pose are trained to learn the parameters of the model);
(1_2). a pose space for a pose space deformer to calculate mesh deformations for the digital character by interpolating between the plurality of training poses (e.g., the pose space deformation model (PSD) [Lewis et al. 2000] defines deformations (as vertex displacements) relative to a base shape, where these deformations are a function of articulated pose. This is largely followed by later approaches and is referred to as scattered data interpolation and corrective enveloping [Rouet and Lewis 1999]. Another approach is weighted pose-space deformation (WPSD) [Kurihara and Miyata 2004; Rhee et al. 2006], which defines the corrections in a rest pose and then applies a standard skinning equation (e.g. LBS). The idea is to define corrective shapes (sculpts) for specific key poses, so that when added to the base shape and transformed by blend skinning, produce the right shape. Typically, one finds the distance (in pose space) to the exemplar poses and uses a function, e.g. a Radial Basis (RBF) kernel [Lewis et al. 2000], to weight the exemplars non-linearly based on distance. The sculpted blend shapes are then weighted and linearly combined. In practice however, a large number of poses might be needed to cover the pose space well. This makes animation slow since the closest key poses have to be found at run time. Black: [0013]. Learning pose models. Allen et al. [2002] use this PSD approach but rather than hand-sculpt the corrections, learn them from registered 3D scans. Their work focuses primarily on modeling the torso and arms of individuals, rather than whole bodies of a population. They store deformations of key poses and interpolate between them. Black: [0015] L.1-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Black into the teaching of Mora so that the captured data (shape and pose (rest pose)) are used to train the model parameter to generate poses from key poses.

Regarding claim 6, the combined teaching of Mora and Black teaches the method of claim 1, further comprising creating the plurality of polygon meshes by scanning the physical subject in the plurality of training poses (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Mora: [0019] L.1-9. The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh. Mora: [0029] L.10-12. The scanning process of the full body can take around 17 seconds to complete for a laser device [13].  This amount of time requires the use of 3D motion compensation algorithms as it is difficult for the user to remain still during the entire process. Mora: [0033] L.9-13. The scanning position of the subject is also a factor to take into account in order to avoid artifacts as phantom parts.  These phantom parts are the result of using a finite number of cameras, which prevents capturing the object at every angle.  This leads to assign to the reconstructed object the spatial zones without sufficient information to determine if they belong or not to it. Mora: [0098] L.15-21. It is obvious the sequence of images with a sequence of postures (poses) is captured for training and the poses are captured are training poses). 
 
Regarding claim 7, the combined teaching of Mora and Black teaches the method of claim 1, wherein the articulation segments of the polygon mesh consist essentially of vertices which change position or orientation substantially together as a group between different poses amongst the plurality of training poses (e.g., This algorithm does not insert extra information (i.e. vertices or triangles) extracted from the depth map, it only moves existing vertices to a position next to the cloud mesh.  As a good triangle resolution in the original mesh is not having, it is important to subdivide the head section of the mesh to obtain a similar resolution to the cloud mesh. Mora: [0137] L.1-6. When the section is subdivided, the vertices are ready for moving.  The vertices that can potentially be moved are those which have been marked as belonging to the head. Mora: [0138] L.1-3. This method provides good results for the skeleton embedding task and successfully resizes and positions a given skeleton to fit inside the character (the approximate skeleton posture must be known).  Additionally it can also provide skinning weights computed using a Laplace diffusion equation over the surface of the mesh, which depends on the distance from the vertices to the bones.  However, this skinning method acts in the same manner for all the bones of the skeleton.  While the resulting deformations for certain joint rotations are satisfactory, for shoulders or neck joints, the diffusion of the vertices weights along the torso and head produce non-realistic deformations.  The invention introduces a specific articulation model to achieve realistic animations. Mora: [0162] L.3-15. It is obvious the sequence of images with a sequence of postures (poses) is captured for training and the poses are captured are training poses). 
 
Regarding claim 8, the combined teaching of Mora and Black teaches the method of claim 1, further comprising: 
identifying one of the polygon meshes as a base model (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  …  In the model, the human body is divided into multiple segments according to major joints of the body, each segment is represented by a rigid linkage, and an appropriate joint is placed between the two corresponding linkages.  The main advantage of pose deformation is that it can be transferred from one person to another. Mora: [0019]. This process is performed using standard animation software which uses a skeleton to deform a biped mesh.  The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh. Mora: [0029] L.8-12); and 
performing an alignment operation to align the remaining polygon meshes with the base model (e.g., The framework enables rapid transformation of 3D surface measurement data of real objects into a structured representation for realistic animation.  Manual interaction is required to initially align the generic control model or define constraints for remeshing of previously unmodelled objects.  Then, the system enables automatic construction of a layered shape representation.  Mora: [0026]. Initially, a generic control model (which includes skinning weights) must be manually posed for approximate alignment with the capture data.  Also, a displacement map has to be generated in order to establish a relation between the generic model surface (which is animated) and the unstructured captured data.  Despite the displacement map, the control model is only able to roughly approximate the original model.  Mora: [0044] L.1-8). 
 
Regarding claim 9, the combined teaching of Mora and Black teaches the method of claim 8, wherein the alignment operation comprises an iterative closest point algorithm (e.g., a combination of global and local optimization techniques is proposed to enforce both photometric and geometric consistency constraints throughout the modeling process.  VH is used as a coarse approximation of the real surface.  Then, photo-consistency constraints are enforced in three consecutive steps: First, …; secondly, …; finally, an iterative (local) refinement step is used to recover fine surface details.  Mora: [0012]. Mesh smoothing removes aliasing artifacts from the VH mesh.  In a particular embodiment, iterative HC Laplacian Smooth [19] filter could be used for this purpose.  Once the mesh has been smoothed it can be simplified in order to reduce the number of triangles.  Mora: [0124] L.5-9). 

Regarding claim 21, the combined teaching of Mora and Black teaches the method of claim 1, further comprising loading a file which identifies vertices of each of the articulation segments (e.g., a framework is built to construct functional animated models from the captured surface shape of real objects.  Generic functional models are fitted to the captured measurements of 3D objects with complex shape.  Their general framework can be applied for animation of 3D surface data captured from either active sensors or multiple view images. Mora: [0021]. It is obvious that the data from active sensors or multiple view images are loaded from files to reconstruct a 3D model for an object or being.  A method for generating a realistic 3D reconstruction model for an object or being, comprising: a) capturing a sequence of images of an object or being from a plurality of surrounding cameras; b) generating a mesh of said an object or being from said sequence of images captured; c) creating a texture atlas using the information obtained from said sequence of images captured of said object or being; d) deforming said generated mesh according to higher accuracy meshes of critical areas; and e) rigging said mesh using an articulated skeleton model and assigning bone weights to a plurality of vertices of said skeleton model; the method comprises generating said 3D reconstruction model as an articulation model further using semantic information enabling animation in a fully automatic framework. Mora: Abstract L.1-17). 
 
Regarding claim 22, the combined teaching of Mora and Black teaches the method of claim 1, further comprising identifying vertices of each of the articulation segments by: 
casting a plurality of rays from one of the joints (e.g., Active methods, as opposed to passive, use a controlled source of light such as a laser [13] or coded light [14] in order to recover the 3D information.  Mora: [0015] L.4-6);  and 
identifying vertices which correspond to polygon faces which are intersected by the rays (e.g., Once this new mesh is created, all the vertices will be erased in the cloud mesh, which are not close enough (this distance is determined with the maximum distance from the camera and the head depth, but it could be variable and it is possible to adapt it to different conditions) to this head mesh.  Some other cutting planes using the width and height of the model's head that will remove noisy triangles and vertices generated due to possible occlusions will also be defined.  Mora: [0136] L.23-31. This algorithm does not insert extra information (i.e. vertices or triangles) extracted from the depth map, it only moves existing vertices to a position next to the cloud mesh.  As a good triangle resolution in the original mesh is not having, it is important to subdivide the head section of the mesh to obtain a similar resolution to the cloud mesh.  For this, Dyn's butterfly scheme is used.  Mora: [0137].  When the section is subdivided, the vertices are ready for moving.  The vertices that can potentially be moved are those which have been marked as belonging to the head.  The first step of this process consists in tracing lines from the d-barycenter to each of the triangles in the cloud.  For each vertex, if the line intersects any remaining cloud triangle, the vertex will be moved to where that intersection takes place and will be marked as MOVED (see FIG. 14).  Mora: [0138]). 
 
Regarding claim 23, the combined teaching of Mora and Black teaches the method of claim 1, wherein the one or more joints are part of a core skeleton for the digital character (e.g., These processes allow performing real time deformation of the polygon mesh by way of associated bones/joints of the articulated skeleton.  Each joint includes a specific rigidity model in order to achieve realistic deformations. Mora: [0094] L.3-6. Skeletal animation is the most extended technique to animate 3D characters, and it is used in the present invention pipeline to animate the human body models obtained from the 3D reconstruction process. Mora: [0158] L.1-4. The animation of the 3D model, which consists in a polygonal mesh, requires an internal skeletal structure (a rig) that defines how the mesh is deformed according to the skeletal motion data provided.  This rig is obtained by a process commonly known as rigging.  Therefore, during animation the joints of the skeleton are translated or rotated, according to the motion data , and then each vertex of the mesh is deformed with respect to the closest joints. Mora: [0159]).

Regarding claim 27, the combined teaching of Mora and Black teaches the method of claim 1, further comprising:
inputting one or more joint transformation into the pose space deformer (e.g., Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Mora: [0019] L.3-9); and 
outputting from the pose space deformer a new polygon mesh for the digital character, the new polygon mesh corresponding to a new pose that is not amongst the plurality of poses used to create the pose space (e.g., The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh.  The motion transfer problem is formulated as a deformation transfer problem.  Therefore, a sparse set of triangle correspondences between the template and the target mesh needs to be manually specified.  Then, the deformation interpolation method automatically animates the target mesh.  The resulting animation is represented as a set of meshes instead of a single rigged mesh and its motion. Mora: [0029] L.10-18.  The set of meshes animated between the template and the target mesh are new meshes with poses that are not amongst the plurality of key body poses)

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mora and Black as applied to claim 1 and further in view of Medioni et al. (2013/0286012; IDS).
 
Regarding claim 10, the combined teaching of Mora and Black teaches the method of claim 1, wherein determining an indicator of position or orientation for each of the articulation segments of the polygon mesh comprises determining a local coordinate system for each of the articulation segments (see 10_1 below). 
While the combined teaching of Mora and Black does not explicitly teach, Medioni teaches:
(10_1). determining a local coordinate system for each of the articulation segments (e.g., In some implementations, articulated registration between the four views (i.e., the frames in the sequence identified as corresponding to predefined poses) can be achieved by minimizing the distance between the projected contours of the 3D model and the contours on the depth images of the corresponding four key views.  To reduce the complexity of this optimization problem and to specifically avoid the correspondence searching problem, perspective projection can be relaxed to orthographic projection.  Thus, the original global articulated registration problem can be decomposed into three similar local articulated registration problems, e.g., R1=front registered to (back or (left or right)), R2=R1 registered to ((left or right) or right or left)), and R3=R2 registered to ((right or left) or back). Medioni: [0037] L.1-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Medioni into the combined teaching of Mora and Black so that the animation of each segment is simple to consider in local coordinate and can be easily transformed to global coordinates.

Regarding claim 11, the combined teaching of Mora, Black and Medioni teaches the method of claim 10, wherein determining the local coordinate system for each of the articulation segments comprises determining characteristic axes for each of the articulation segments (e.g., As will be appreciated, a whole body scanning system that employs such cylindrical representations will also employ transformations between coordinate systems.  FIG. 5 shows a cylinder 500 used to illustrate transformation between coordinate systems.  In connection with FIG. 5, two types of transformations are described: (1) a transformation between the world Cartesian coordinate system (i.e., sensor Cartesian coordinate system) and the local (e.g., limbs and torso) Cartesian coordinate system; and (2) a transformation between the local Cartesian coordinate system and the local cylindrical coordinate system (i.e., local 2D depth map).  These two types of transformations are shown in FIG. 5, where 
    PNG
    media_image1.png
    55
    168
    media_image1.png
    Greyscale
 are a set of orthogonal unit vectors, and 
    PNG
    media_image2.png
    43
    47
    media_image2.png
    Greyscale
 is a vector in space.  These form the world Cartesian coordinate system in space Medioni: [0044]. For the Cartesian coordinate system, 
    PNG
    media_image3.png
    37
    165
    media_image3.png
    Greyscale
 have similar meanings.  These form the local Cartesian coordinate system, and [right arrow over 
    PNG
    media_image4.png
    39
    24
    media_image4.png
    Greyscale
is any point in space which can be represented either in the world coordinate system or in the local coordinate system 
    PNG
    media_image5.png
    40
    321
    media_image5.png
    Greyscale
or 
    PNG
    media_image6.png
    41
    243
    media_image6.png
    Greyscale
.
Medioni: [0045] L.1-6 and Fig. 5.  Transformation between the world Cartesian coordinate system and the local Cartesian coordinate system is represented by

    PNG
    media_image7.png
    61
    665
    media_image7.png
    Greyscale
Medioni: [0046] L.1-3). 
 
Regarding claim 12, the combined teaching of Mora, Black and Medioni teaches the method of claim 11, wherein the characteristic axes comprise orthogonal principal components of the set of vertices in the articulation segment (e.g., In some implementations, articulated registration between the four views (i.e., the frames in the sequence identified as corresponding to predefined poses) can be achieved by minimizing the distance between the projected contours of the 3D model and the contours on the depth images of the corresponding four key views.  ...  Thus, the original global articulated registration problem can be decomposed into three similar local articulated registration problems, e.g., R1=front registered to (back or (left or right)), R2=R1 registered to ((left or right) or right or left)), and R3=R2 registered to ((right or left) or back). Medioni: [0037] L.1-14. FIGS. 7B & 7C show an example of body segmentation for a front pose.  As shown in FIG. 7B, critical points detection can be accomplished using a heuristic method in which a triangle-shaped gap is searched over the depth map 710 of the front view.  The vertex of each triangle can be mapped back to the world coordinate system, which is exactly the location of a critical point as shown in FIG. 7B.  Once the critical points are detected, they can be used to decompose the whole body into several rigid parts, which can be mapped to cylindrical representations.  The decomposition can be achieved by introducing a plane geometry 715 as shown in FIG. 7C, where a single plane separates a volume of 3D space into two spaces.  Medioni: [0054] L.1-13 and Figs. 7B and 7C; reproduced below for reference.

    PNG
    media_image8.png
    521
    437
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    377
    332
    media_image9.png
    Greyscale

). 
 
Regarding claim 13, the combined teaching of Mora, Black and Medioni teaches the method of claim 12, further comprising determining the orthogonal principal components using eigen-decomposition or Singular Value Decomposition (e.g., FIGS. 3A & 3B show an example of a process 300 for modelling a whole body, as can be employed in the pipeline of FIG. 2.  The registered points cloud data coming from the four key views) is decomposed at 310 into a set of rigid objects.  As shown in FIG. 3B, the set of rigid objects can be five objects corresponding to a torso 1, a right arm 2, aloft arm 3, a right leg 4, and a left leg 5, Both the registered points cloud and the decomposed points cloud created therefrom are 3D data. Medioni: [0038]. Principal component analysis (PC) can be used to find the accurate pose of the separating plane for the body center.  An initial location of the critical point 
    PNG
    media_image10.png
    36
    22
    media_image10.png
    Greyscale
  and initial pose of XY plane 
    PNG
    media_image11.png
    39
    55
    media_image11.png
    Greyscale
 can be estimated.  The point 
    PNG
    media_image10.png
    36
    22
    media_image10.png
    Greyscale
 can be estimated by the skeleton fitting result, and the orientation of the plane 
    PNG
    media_image12.png
    35
    33
    media_image12.png
    Greyscale
is the same as the ground plane which can be inferred from an initial calibration step.  A new plane 
    PNG
    media_image13.png
    37
    51
    media_image13.png
    Greyscale
 can be defined from the initial plane 

    PNG
    media_image14.png
    37
    41
    media_image14.png
    Greyscale
 parallel to the XY-plane (1), at location Y-dY.  To find the accurate orientation of the plane 
    PNG
    media_image15.png
    39
    48
    media_image15.png
    Greyscale
the spatial distribution of the 3D point cloud between two planes 1 and 2 can be analyzed.  A plane defined by the two largest eigen vectors gives the orientation of the planes 1 and 2.  Medioni: [0094] L.2-14). 
 
Regarding claim 14, the combined teaching of Mora, Black and Medioni teaches the method of claim 11, further comprising determining a first characteristic axis for each of the articulation segments, the first characteristic axis pointing in the direction of greatest spatial variation between the set of vertices in the articulation segment (e.g., FIG. 4B shows details for a cylindrical representation used to model a body part 410.  The internal representation can be that of an image R(x, [Symbol font/0x71]) 330, where R represent, for example, the radius value of the cylinder 420 at position x along the axis, and [Symbol font/0x71] the angle.  This is called a cylindrical image representation, as shown in FIG. 4B. Medioni: [0042] L.1-6 and Fig. 4B. After global registration, the decomposed body will have three or four point clouds for each part (note that each leg will likely only have three point clouds since the view from the other side is blocked by the other leg).  Each body limb will have a local coordinate system, which can have its origin located at the joining portion of the limb, which connects the limb to the torso. Medioni: [0064] L.1-7. FIG. 11B shows depth blending between two cylindrical maps for a body center 1110.  This Y-shape shown in FIG. 11B includes a critical point (P) and separating plane (1) for the body center 1110.  A difficult area to model for the human body is the junction between upper body and two legs.  The critical point (`the body center`) P, can be defined in the center of the junction, a separating plane can be defined between the upper body and the two legs (1 in FIG. 11B), perpendicular to the torso cylinder axis, and another plane (2 in FIG. 3B) can be defined to separate the two legs, perpendicular to the plane 1.  The pose of plane 1 can be initialized by the ground plane and be adjusted by estimation methods described further below.  The critical point P is in the intersection of two planes.  The use of skeleton fitting allows estimation of an initial position of the critical point and initial positions of the two planes.  Medioni: [0084] L.1-16 and Fig. 11B; reproduced below for reference

    PNG
    media_image16.png
    439
    577
    media_image16.png
    Greyscale

). 
 
Regarding claim 15, the combined teaching of Mora, Black and Medioni teaches the method of claim 14, further comprising determining a second characteristic axis for each of the articulation segments, the second characteristic axis pointing in the direction of greatest spatial variation between the set of vertices in the articulation segment, subject to the constraint that the second characteristic axis is perpendicular to the first characteristic axis (e.g., FIG. 4B shows details for a cylindrical representation used to model a body part 410.  The internal representation can be that of an image R(x, [Symbol font/0x71]) 330, where R represent, for example, the radius value of the cylinder 420 at position x along the axis, and [Symbol font/0x71] the angle.  This is called a cylindrical image representation, as shown in FIG. 4B. Medioni: [0042] L.1-6 and Fig. 4B. After global registration, the decomposed body will have three or four point clouds for each part (note that each leg will likely only have three point clouds since the view from the other side is blocked by the other leg).  Each body limb will have a local coordinate system, which can have its origin located at the joining portion of the limb, which connects the limb to the torso. Medioni: [0064] L.1-7. FIG. 11B shows depth blending between two cylindrical maps for a body center 1110.  This Y-shape shown in FIG. 11B includes a critical point (P) and separating plane (1) for the body center 1110.  A difficult area to model for the human body is the junction between upper body and two legs.  The critical point (`the body center`) P, can be defined in the center of the junction, a separating plane can be defined between the upper body and the two legs (1 in FIG. 11B), perpendicular to the torso cylinder axis, and another plane (2 in FIG. 3B) can be defined to separate the two legs, perpendicular to the plane 1.  The pose of plane 1 can be initialized by the ground plane and be adjusted by estimation methods described further below.  The critical point P is in the intersection of two planes.  The use of skeleton fitting allows estimation of an initial position of the critical point and initial positions of the two planes.  Medioni: [0084] L.1-16 and Fig. 11B. FIG. 11C shows shoulder junction and blending area.  A shoulder area 1120 of the body forms a T-shape junction.  A critical point P can be defined in the center of the junction, and a separating plane (1) can be defined between the upper body and the arm, perpendicular to the torso cylinder axis, and another plane ( 2) can be defined to separate the arm and the torso, perpendicular to the plane 1.  The critical point is in the intersection of two planes.  For depth blending, an overlapping region can be defined around the separating plane 1.  When the arm area is segmented from the torso, the reconstructed arm may contain some holes, which is similar to the case of the body center described above.  Medioni: [0087] L.1-12 and Fig. 11C; reproduced below for reference.

    PNG
    media_image17.png
    562
    573
    media_image17.png
    Greyscale

).

Regarding claim 16, the combined teaching of Mora, Black and Medioni teaches the method of claim 15, further comprising determining a third characteristic axis for each of the articulation segments, the third characteristic axis being perpendicular to both the first characteristic axis and the second characteristic axis (e.g., FIG. 4B shows details for a cylindrical representation used to model a body part 410.  The internal representation can be that of an image R(x, [Symbol font/0x71]) 330, where R represent, for example, the radius value of the cylinder 420 at position x along the axis, and [Symbol font/0x71] the angle.  This is called a cylindrical image representation, as shown in FIG. 4B. Medioni: [0042] L.1-6 and Fig. 4B. After global registration, the decomposed body will have three or four point clouds for each part (note that each leg will likely only have three point clouds since the view from the other side is blocked by the other leg).  Each body limb will have a local coordinate system, which can have its origin located at the joining portion of the limb, which connects the limb to the torso. Medioni: [0064] L.1-7. FIG. 11B shows depth blending between two cylindrical maps for a body center 1110.  This Y-shape shown in FIG. 11B includes a critical point (P) and separating plane (1) for the body center 1110.  A difficult area to model for the human body is the junction between upper body and two legs.  The critical point (`the body center`) P, can be defined in the center of the junction, a separating plane can be defined between the upper body and the two legs (1 in FIG. 11B), perpendicular to the torso cylinder axis, and another plane (2 in FIG. 3B) can be defined to separate the two legs, perpendicular to the plane 1.  The pose of plane 1 can be initialized by the ground plane and be adjusted by estimation methods described further below.  The critical point P is in the intersection of two planes.  The use of skeleton fitting allows estimation of an initial position of the critical point and initial positions of the two planes.  Medioni: [0084] L.1-16 and Fig. 11B. FIG. 11C shows shoulder junction and blending area.  A shoulder area 1120 of the body forms a T-shape junction.  A critical point P can be defined in the center of the junction, and a separating plane (1) can be defined between the upper body and the arm, perpendicular to the torso cylinder axis, and another plane ( 2) can be defined to separate the arm and the torso, perpendicular to the plane 1.  The critical point is in the intersection of two planes.  For depth blending, an overlapping region can be defined around the separating plane 1.  When the arm area is segmented from the torso, the reconstructed arm may contain some holes, which is similar to the case of the body center described above.  Medioni: [0087] L.1-12 and Fig. 11C). 
 
Regarding claim 17, the combined teaching of Mora, Black and Medioni teaches the method of claim 11, further comprising determining a rotation matrix for each of the articulation segments which aligns a set of reference axes to the characteristic axes, or vice versa (e.g., After local registration of the limbs, local registration of the torso can be performed.  The data for the torso will likely have significant occlusions (e.g., caused by the positioning of the arms and positioning of the camera with respect to the neck and shoulders).  This issue can be addressed by considering the connectivity between four limbs and torso.  At the last step, while registering four limbs segmented from the back view, the four joints are also registered.  These are not only connected to four limbs, but also to the torso.  Hence, the problem can be cast as finding the transformation matrix from four corresponding points (each joint is abstracted as a point).  Medioni: [0065] L.1-11. The whole body can be regarded as consisting of several rigid parts as discussed above (see e.g., FIG. 4A and corresponding description).  Each rigid part can be associated with a transformation matrix.  While the front pose is set as reference, other poses can then be described as a set of rigid transformations.  The vertices of joints between connecting rigid body parts can be calculated using Linear Blend Skinning (LBS).  In one simplified scenario, the whole body is decomposed into head & torso, left arm, right arm, left upper leg, left lower leg, right upper leg and right lower leg, such as shown and described above in connection with FIG. 3B.  Medioni: [0068]. Instead of perspective projection, orthographic projection can be used.  This simplifies the correspondence problem by reducing the parameters of a camera from six (three for translations and three for rotations) to only one which is the angle of comparative rotation between the sensor and the subject. Medioni: [0070] L.1-6. The contour registration 830 can be achieved using the ICP algorithm.  The correspondences between an extracted 2D contour from the depth frame and the projected 2D contour onto the same image plane are iteratively found, and the 2D transformation matrix that minimizes the distances between the corresponding points is calculated.  The 2D transformation is then transformed back to a 3D transformation.  The transformation is straight forward given the orthographic projection assumption.  Medioni: [0072]). 

Regarding claim 18, the combined teaching of Mora, Black and Medioni teaches the method of claim 10, wherein determining the local coordinate system for each of the articulation segments comprises determining a center point of the set of vertices in the articulation segment (e.g.,  With the position of this camera and the center of the circle, a line which is going to intersect in two points of the mesh is created; with these two points, the "width" of the head can be determined, and also a triangle in the mesh, called "seed", for a lateruse, will be selected.  In this step, two points called d-barycenter and t-barycenter will also be determined: these point will be situated inside the head, approximately next to the center and in the middle top part respectively.  It is necessary that the t-barycenter is placed next to the top, because it will be used in the determination of the section of the mesh which represents the head of the subject. Mora: [0135] L.7-17.   Before starting to move vertices, it is necessary to clean the mesh obtained from the depth map (it will be called "cloud mesh" from now) to avoid the information of different body parts which are not the face, which sometimes include noise and irregularities.  To do this, as seen in FIG. 13, an auxiliary mesh will first be created, which is the head section of the original mesh.  To determine which triangles belong to the mesh the triangles need to be classified according on how the t-barycenter sees them (i.e. from the front or from the back) using the dot product of the triangle normal and the vector which goes from the t-barycenter to the triangle.  Starting with the seed (which, as it was described before, is the closest triangle found in the intersection of the line which joins the camera position and the center of the facial circle, and the body mesh), the face section is a continuous region of triangles seen from the back.  As the shape of the head could include some irregular patterns that will not match with the last criteria to determine the head area of triangles (such a pony tail), it is important to use another system to back the invention method up: using the same information of the head situation in the original photograph, a plane is defined which will be used as a guillotine, rejecting possible non-desired triangles in the head area. Mora: [0136] L.1-23. The process through which the mesh vertices are attached to the skeleton is called skinning.  The most popular skinning technique is Linear Blend Skinning (LBS) which associates weights for each of the vertices according to the influence of the distinct joints.  The transformation applied to each vertex is a weighted linear combination of the transformations applied to each joint. Mora: [0160]. Skinning weights must be computed for the vertices of the mesh in a way that allows a realistic result after the LBS deformation performed by a 3D rendering engine.  Moreover, the system is required to be compatible with standard human motion capture data, which implies that the internal skeleton cannot have virtual bones in order to improve the animation results, or at least, realistic human body animation should be obtainable without using them.  The system introduces a novel articulation model in addition to the human skeleton model in order to provide realistic animations. Mora: [0161]). 
 
Regarding claim 19, the combined teaching of Mora, Black and Medioni teaches the method of claim 18, wherein the center point comprises a centroid point (e.g., In the first step a 2D circle its obtained which determines where is the face in the photograph taken by the camera pointing at the face.  With the position of this camera and the center of the circle, a line which is going to intersect in two points of the mesh is created; with these two points, the "width" of the head can be determined, and also a triangle in the mesh, called "seed", for a lateruse, will be selected.  In this step, two points called d-barycenter and t-barycenter will also be determined: these point will be situated inside the head, approximately next to the center and in the middle top part respectively.  It is necessary that the t-barycenter is placed next to the top, because it will be used in the determination of the section of the mesh which represents the head of the subject.  Mora: [0135] L.4-17.  To determine which triangles belong to the mesh the triangles need to be classified according on how the t-barycenter sees them (i.e. from the front or from the back) using the dot product of the triangle normal and the vector which goes from the t-barycenter to the triangle.  Starting with the seed (which, as it was described before, is the closest triangle found in the intersection of the line which joins the camera position and the center of the facial circle, and the body mesh), the face section is a continuous region of triangles seen from the back. Mora: [0136] L.7-16).

Regarding claim 20, the combined teaching of Mora, Black and Medioni teaches the method of claim 10, further comprising comparing the local coordinate system for each of the articulation segments with a reference coordinate system (e.g., Transformation between the local Cartesian coordinate system and the local cylindrical coordinate system is represented by [px l, py l, pz l] ↔ [l, [Symbol font/0x71] l, z l].  The formula can be given by:  

    PNG
    media_image18.png
    183
    234
    media_image18.png
    Greyscale

Both the transformation between the world Cartesian coordinate system and the local Cartesian coordinate system, and the transformation between the local Cartesian coordinate system and the local cylindrical coordinate system, can be calculated in two ways.  Thus, [px w, py w, Pz w]↔ [px l, py l, pz l]↔ [l, [Symbol font/0x71] l, z l].  Moreover, both types of transformations can be used in the modelling processes described herein.  Medioni: [0048]). 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mora and Black as applied to claim 1 and further in view of Border et al. (2012/0235886; IDS).

Regarding claim 24, the combined teaching of Mora and Black teaches the method of claim 1, further comprising displaying the digital character using a head-mounted, see-through augmented reality display (see 24_1 below). 
While the combined teaching of Mora and Black does not explicitly teach, Border teaches:
(24_1). displaying the digital character using a head-mounted, see-through augmented reality display (e.g. In embodiments, the user may wear the interactive head-mounted eyepiece, where the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content.  The optical assembly may include a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly. Border: [0251] L.8-17. In embodiments, a system may comprise an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content, wherein the optical assembly comprises a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly; and an integrated camera facility that images a gesture, wherein the integrated processor identifies and interprets the gesture as a command instruction.  The control instruction may provide manipulation of the content for display, a command communicated to an external device, and the like. Border: [0397]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Border into the combined teaching of Mora and Black so that the animation of the subject can be realized by displaying a series of human shape models for a prescribed sequence of poses can be presented to a user.

Regarding claim 25, the combined teaching of Mora, Black and Border teaches the method of claim 24, further comprising displaying the digital character using a plurality of stacked waveguides corresponding to a plurality of depth planes (e.g., The present disclosure relates to eyepiece electro-optics.  The eyepiece may include projection optics suitable to project an image onto a see-through or translucent lens, enabling the wearer of the eyepiece to view the surrounding environment as well as the displayed image.  The projection optics, also known as a projector, may include an RGB LED module that uses field sequential color.  With field sequential color, a single full color image may be broken down into color fields based on the primary colors of red, green, and blue and imaged by an LCoS (liquid crystal on silicon) optical display 210 individually.  As each color field is imaged by the optical display 210, the corresponding LED color is turned on.  When these color fields are displayed in rapid sequence, a full color image may be seen.  With field sequential color illumination, the resulting projected image in the eyepiece can be adjusted for any chromatic aberrations by shifting the red image relative to the blue and/or green image and so on.  The image may thereafter be reflected into a two surface freeform waveguide where the image light engages in total internal reflections (TIR) until reaching the active viewing area of the lens where the user sees the image. Border: [0150] L.1-21.  In embodiments, holographic projection technologies may be employed in the presentation of a 3D imaging effect to the user, such as computer-generated holography (CGH), a method of digitally generating holographic interference patterns. … There are a plurality of different methods for calculating the interference pattern for a CGH, including from the fields of holographic information and computational reduction as well as in computational and quantization techniques.  For instance, the Fourier transform method and point source holograms are two examples of computational techniques.  The Fourier transformation method may be used to simulate the propagation of each plane of depth of the object to the hologram plane, where the reconstruction of the image may occur in the far field.  In an example process, there may be two steps, where first the light field in the far observer plane is calculated, and then the field is Fourier transformed back to the lens plane, where the wavefront to be reconstructed by the hologram is the superposition of the Fourier transforms of each object plane in depth.  Border: [0407] L.1-26). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mora and Black as applied to claim 1 and further in view of Zhou et al. (2010/0033488).

Regarding claim 26, the combined teaching of Mora and Black teaches the method of claim 1, further comprising using the pose space to train the pose space deformer (see 26_1 below).
While the combined teaching of Mora and Black does not explicitly teach, Zhou teaches:
(26_1). using the pose space to train the pose space deformer (e.g., There are several inputs into the example-based dynamic skinning module 102.  These include a surface mesh of an object to be animated 104, two skeleton-driven animation sequences for the surface mesh--a skeleton-driven animation sequence with surface motion details for the surface mesh and a skeleton-driven animation sequence without surface motion details for the surface mesh.  These inputs are input into an iterative training module 108 which trains a deformable model 110 to learn a set of material properties of the skeleton-driven animation sequence with surface motion details.  The iterative training, in order to produce the deformable model 110, is typically conducted in an off-line mode.  Once the deformable model 110 is trained, it is input into a runtime module for determining the surface motion details 114 along with a new skeleton-driven animation sequence without surface motion details 112.  Zhou: [0025] L.4-21.  Thus, the key body poses (pose space) of Mora are used as a training set for deformation (animation)).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou into the combined teaching of Mora and Black because it is convenient to use the input data set to train the deformation (animation) between two given poses.

Response to Arguments
Applicant’s arguments filed on July 27, 2021 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
D1.	The examiner applied an additional reference of Black (2018/0315230) to teach the amended features of “a pose space for a pose space deformer to calculate mesh deformations for the digital character by interpolating between the plurality of training pose.”  For details, please see the rejections to claim 1 above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Ding (CN 101482928 B) teaches that “The invention claims a method and device for behaviour description, belonging to behaviour recognition technical field. the method comprises the following steps: obtaining three-dimensional executor sequence, a total of K frame three-dimensional executor sequence; The first frame three-dimensional executor sequence three-dimensional executor for three-dimensional human body model of the selected initialization; and calculating a first gesture parameter and a first three-dimensional human body articulation point coordinate, at the K-th frame three-dimensional executor to limb section dividing and tracking the second frame three-dimensional executor, posture parameter, obtaining the second frame three-dimensional executor to K-th frame each frame three-dimensional executor three-dimensional executor in the three-dimensional human body articulation point coordinate; all the three-dimensional human body articulation point coordinate into a three-dimensional human body articulation point coordinate sequence, all orientation parameters are merged into orientation parameter sequence, and all spatial position parameters are merged into the spatial position parameter sequence, using three-dimensional human body articulation point coordinate sequence describing the three-dimensional executor sequence orientation parameter sequence and the spatial position parameter sequence.” (Ding: Abstract and Tables 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611